Exhibit 10.1.11.1

 

INCENTIVE STOCK OPTION AGREEMENT

UNDER CHESAPEAKE ENERGY CORPORATION

2002 STOCK OPTION PLAN

 

THIS STOCK OPTION AGREEMENT (the “Option Agreement”), made as of the grant date
set forth on the Notice of Grant of Stock Options and Option Agreement attached
to this Option Agreement (the “Notice”) at Oklahoma City, Oklahoma by and
between the participant named on the Notice (the “Participant”) and Chesapeake
Energy Corporation (the “Company”):

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an employee of the Company or a Subsidiary of the
Company, and it is important to the Company that the Participant be encouraged
to remain in the employ of the Company or a Subsidiary of the Company; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the common stock of the
Company, as hereinafter provided, pursuant to the Chesapeake Energy Corporation
2002 Stock Option Plan (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Participant and the Company
hereby agree as follows:

 

Section 1. Grant of Incentive Stock Option. The Company hereby grants to the
Participant an incentive stock option (the “Incentive Stock Option”) to purchase
all or any part of the number of shares of its common stock, par value $.01 (the
“Stock”), as set forth on the Notice, under and subject to the terms and
conditions of this Option Agreement and the Plan, which is incorporated herein
by reference and made a part hereof for all purposes. The purchase price for
each share to be purchased hereunder shall be the option price set forth on the
Notice (the “Option Price”).

 

Section 2. Times of Exercise of Incentive Stock Option. After, and only after,
the conditions of Section 11 hereof have been satisfied, the Participant shall
be eligible to exercise the Incentive Stock Option pursuant to the vesting
schedule set forth on the Notice (the “Vesting Schedule”). If the Participant’s
employment with the Company (or any one or more of the Subsidiaries of the
Company) remains continuous at all times prior to any of the exercise dates
specified on the Notice (the “Exercise Dates”), then the Participant shall be
entitled, subject to the applicable provisions of the Plan and this Option
Agreement having been satisfied, to exercise the Incentive Stock Option and
purchase on or after the applicable Exercise Date, on a cumulative basis, the
number of shares of Stock determined by multiplying the aggregate number of
shares of Stock subject to the Incentive Stock Option set forth on the Notice by
the designated percentage set forth on the Notice.

 

Section 3. Term of Incentive Stock Option. Subject to earlier termination as
hereafter provided, the Incentive Stock Option shall expire at the close of
business on the expiration date set forth on the Notice and may not be exercised
after such expiration date; provided, however, in no event shall the term of the
Incentive Stock Option be longer than ten years from the Date of Grant. At all
times during the period commencing with the date the Incentive Stock Option is
granted to the Participant and ending on the earlier of the expiration of the
Incentive Stock Option or the date which is three months prior to the date the
Incentive Stock Option is exercised by the Participant, the Participant must be
an employee of either (i) the Company, (ii) a Subsidiary of the Company, or
(iii) a corporation or a parent or a Subsidiary of such corporation issuing or
assuming an Incentive Stock Option in a transaction to which Section 424(a) of
the Code applies.

 

Section 4. Nontransferability of Incentive Stock Option. The Incentive Stock
Option is not transferable otherwise than by will or the laws of descent and
distribution, and the Incentive Stock Option may be exercised, during the
lifetime of the Participant, only by the Participant. More particularly (but
without limiting the generality of the

 

October 28, 2004



--------------------------------------------------------------------------------

foregoing), the Incentive Stock Option may not be transferred (except as
provided above), assigned, pledged or hypothecated in any way, shall not be
assignable by operation of law and shall not be subject to execution, attachment
or similar process. Any attempted transfer, assignment, pledge, hypothecation or
other disposition of, or the levy of execution, attachment or similar process
upon, the Incentive Stock Option contrary to the provisions hereof shall be null
and void and without effect, shall give no right to any purported transferee and
may, in the Committee’s sole discretion, result in the forfeiture of the
Incentive Stock Option.

 

Section 5. Employment. So long as the Participant shall be employed continuously
as an employee of the Company or any Subsidiary, the Incentive Stock Option
shall not be affected by any change of duties or position. Nothing in the Plan
or in this Option Agreement shall confer upon the Participant any right to
continue in such employment, or interfere in any way with the right of the
Participant to terminate such employment at any time.

 

Section 6. Annual Limitation on Exercise of Incentive Stock Options. The
aggregate Fair Market Value, determined on the Date of Grant, of the Stock with
respect to which incentive stock options granted under the Plan or any other
plan of the Company or any Subsidiary qualified under Section 422 of the Code
(including the Incentive Stock Option) are exercisable for the first time by the
Participant during any calendar year will not exceed $100,000. As provided in
Section 6.3 of the Plan, the Incentive Stock Option will be recharacterized as a
Nonqualified Stock Option to the extent the $100,000 limitation is exceeded in a
calendar year.

 

Section 7. Acceleration of Otherwise Unexercisable Incentive Stock Option on
Death, Disability or Other Special Circumstances. The Committee, in its sole
discretion, may permit (i) a Participant who terminates employment due to a
Disability, (ii) the personal representative of a deceased Participant, or (iii)
any other Participant who terminates employment upon the occurrence of special
circumstances (as determined by the Committee) to purchase all or any part of
the unvested shares subject to the Incentive Stock Option on the date of the
Participant’s termination of employment due to a Disability, death or special
circumstance, or as the Committee otherwise so determines. With respect to
shares subject to the Incentive Stock Option for which any applicable Exercise
Date has occurred or for which the Committee has permitted purchase in
accordance with the foregoing provisions, the Participant, or the representative
of a deceased Participant, shall automatically have the right to purchase such
shares within three months of such date of termination of employment, one year
in the case of a Participant suffering a Disability or three years in the case
of a deceased Participant. However, in the case of a deceased Participant, any
portion of the Incentive Stock Option that is not exercised within three months
of the date of termination of employment will be recharacterized as a
nonqualified stock option.

 

Section 8. Method of Exercising Incentive Stock Option.

 

(a) Procedures for Exercise. The manner of exercising the Incentive Stock Option
shall be by written notice to the Secretary of the Company at the time the
Incentive Stock Option, or part thereof, is to be exercised, and in any event
prior to the expiration of the Incentive Stock Option. Such notice shall state
the election to exercise the Incentive Stock Option, the number of shares of
Stock to be purchased upon exercise, the form of payment to be used, and shall
be signed by the person so exercising the Incentive Stock Option.

 

(b) Form of Payment. Payment in full for shares of Stock purchased under this
Option Agreement shall accompany the Participant’s notice of exercise. Payment
shall be made (i) in cash or by check, bank draft or money order payable to the
order of the Company; (ii) by tendering, by either actual delivery of shares or
by attestation, shares of Stock acceptable to the Committee having a Fair Market
Value as of the day of exercise equal to the amount of the Option Price; or
(iii) a combination thereof. In addition to the foregoing, the Committee may
permit the Participant to elect to pay the Option Price by irrevocably
authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Incentive Stock Option and remit to
the Company a sufficient portion of the sale proceeds to pay the entire Option
Price resulting from such exercise.

 

(c) Further Information. In the event the Incentive Stock Option is exercised,
pursuant to the foregoing provisions of this Section 8, by any person other than
the Participant due to the death of the Participant, such notice shall also be
accompanied by appropriate proof of the right of such person to exercise the
Incentive Stock Option. The notice so required shall be given by personal
delivery to the Secretary of the Company or by registered or certified mail,
addressed to the Company at 6100 North Western Avenue, Oklahoma City, Oklahoma
73118, and it shall be deemed to have been given when it is so personally
delivered or when it is deposited in the United States mail in an envelope
addressed to the Company, as aforesaid, properly stamped for delivery as a
registered or certified letter.

 

October 28, 2004

 

-2-



--------------------------------------------------------------------------------

Section 9. Acceleration of Incentive Stock Option Upon Corporate Event. If the
Company shall, pursuant to action by the Board, at any time propose to dissolve
or liquidate or merge into, consolidate with, or sell or otherwise transfer all
or substantially all of its assets to another corporation and provision is not
made pursuant to the terms of such transaction for the assumption by the
surviving, resulting or acquiring corporation of outstanding options under the
Plan, or for the substitution of new options therefor, the Committee shall cause
written notice of the proposed transaction to be given to the Participant no
less than forty days prior to the anticipated effective date of the proposed
transaction, and the Incentive Stock Option shall become 100% vested. Prior to a
date specified in such notice, which shall be not more than ten days prior to
the anticipated effective date of the proposed transaction, the Participant
shall have the right to exercise the Incentive Stock Option to purchase any or
all of the Stock then subject to the Incentive Stock Option. The Participant, by
so notifying the Company in writing, may, in exercising the Incentive Stock
Option, condition such exercise upon, and provide that such exercise shall
become effective immediately prior to the consummation of the transaction, in
which event the Participant need not make payment for the Stock to be purchased
upon such exercise until five days after receipt of written notice by the
Company to the Participant that the transaction has been consummated. If the
transaction is consummated, the Incentive Stock Option, to the extent not
previously exercised prior to the date specified in the foregoing notice, shall
terminate on the effective date such transaction is consummated. If the
transaction is abandoned, (i) any Stock not purchased upon exercise of the
Incentive Stock Option shall continue to be available for purchase in accordance
with the other provisions of the Plan and (ii) to the extent that any portion of
the Incentive Stock Option not exercised prior to such abandonment shall have
vested solely by operation of this Section 9, such vesting shall be deemed
voided as of the time such acceleration otherwise occurred pursuant to this
Section 9, and the Vesting Schedule set forth in the Notice shall be
reinstituted as of the date of such abandonment. In the event that acceleration
of vesting of the Incentive Stock Option is subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, interest and penalties, collectively, the “Excise
Tax”), the Participant shall be entitled to receive a payment (a “Gross-Up
Payment”) in an amount such that after payment by the Participant of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment, the Participant
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
such acceleration of vesting of the Incentive Stock Option.

 

Section 10. Stock Adjustments. Subject to the provisions of Section 9 of this
Option Agreement, in the event that the shares of Stock, as presently
constituted, shall be changed into or exchanged for a different number or kind
or shares of stock or other securities of the Company or of another corporation
(whether by reason of merger, consolidation, recapitalization, reclassification,
stock split, combination of shares or otherwise), or if the number of such
shares of Stock shall be increased through the payment of a stock dividend, or a
dividend on the shares of Stock or rights or warrants to purchase securities of
the Company shall be made, then there shall be substituted for or added to each
share then subject to the Incentive Stock Option the number and kind of shares
of stock or other securities into which each outstanding share of Stock shall be
so changed or for which each such share shall be exchanged or to which each such
share shall be entitled, as the case may be, on a fair and equivalent basis in
accordance with the applicable provisions of Section 424 of the Code; provided,
however, in no such event will such adjustment result in a modification of the
Incentive Stock Option as defined in Section 424(h) of the Code. In the event
there shall be any other change in the number or kind of the outstanding shares
of Stock, or any stock or other securities into which the Stock shall have been
changed or for which it shall have been exchanged, then if the Committee shall,
in its sole discretion, determine that such change equitably requires an
adjustment in the shares subject to the Incentive Stock Option, such adjustments
shall be made in accordance with such determination, except that no adjustment
of the number of shares of Stock subject to the Incentive Stock Option that
would otherwise be required shall be made unless and until such adjustment
either by itself or with other adjustments not previously made would require an
increase or decrease of at least 1% of the number of shares of Stock subject to
the Incentive Stock Option immediately prior to the making of such adjustment
(the “Minimum Adjustment”). Any adjustment representing a change of less than
such minimum amount shall be carried forward and made as soon as such adjustment
together with other adjustments required by this Section 10 and not previously
made would result in a Minimum Adjustment. Notwithstanding the foregoing, any
adjustment required by this Section 10 which otherwise would not result in a
Minimum Adjustment shall be made with respect to shares of Stock subject to the
Incentive Stock Option immediately prior to its exercise. No fractional shares
of Stock or units of other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share.

 

October 28, 2004

 

-3-



--------------------------------------------------------------------------------

Section 11. Securities Law Restrictions. The Incentive Stock Option shall be
exercised and Stock issued only upon compliance with the Securities Act of 1933,
as amended (the “Act”), and any other applicable securities law, or pursuant to
an exemption therefrom. If deemed necessary by the Company to comply with the
Act or any applicable laws or regulations relating to the sale of securities,
the Participant, at the time of exercise and as a condition imposed by the
Company, shall represent, warrant and agree that the shares of Stock subject to
the Incentive Stock Option are being purchased for investment and not with any
present intention to resell the same and without a view to distribution, and the
Participant shall, upon the request of the Company, execute and deliver to the
Company an agreement to such effect. The Participant acknowledges that any stock
certificate representing Stock purchased under such circumstances will be issued
with a restricted securities legend.

 

Section 12. Disqualifying Disposition of Stock. If the Participant shall make a
disposition (within the meaning of Section 424(c) of the Code and the rules and
regulations thereunder) of any shares of Stock covered by the Incentive Stock
Option within one year after the date of exercise of the Incentive Stock Option
or within two years after the date of grant of the Incentive Stock Option, then
in either such event the Participant shall promptly notify the Company, by
delivery of written notice to the Secretary of the Company, of (i) the date of
such disposition, (ii) the number of shares of Stock covered by the Incentive
Stock Option which were disposed of and (iii) the price at which such shares of
Stock were disposed of or the amount of any other consideration received on such
disposition. The Company may make such provision as it may deem appropriate for
the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the
exercise of the Incentive Stock Option or the disposition of shares of Stock
acquired upon exercise of the Incentive Stock Option.

 

Section 13. Notices. All notices or other communications relating to the Plan
and this Option Agreement as it relates to the Participant shall be in writing
and shall be delivered personally or mailed (U.S. Mail) by the Company to the
Participant at the then current address as maintained by the Company or such
other address as the Participant may advise the Company in writing.

 

Section 14. Amendments. This Option Agreement may be amended by a written
agreement signed by the Company and the Participant; provided, that the
Committee may modify the terms of this Option Agreement without the consent of
the Participant in any manner that is not adverse to the Participant.

 

October 28, 2004

 

-4-